Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161963                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161963
                                                                    COA: 354482
                                                                    Washtenaw CC: 17-000654-FC
  ROBERT STANLEY WINBURN, a/k/a SCOTT
  ALLEN LIBBY,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2020
           t1013
                                                                               Clerk